FILED: APRIL 5, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
Respondent on Review,
	v.
DALE VISINAIZ,
Petitioner on Review.
(CC 91-CR-0296, 91-CR-0253; CA A79113, A80800; SC S41526)
	On petition for review filed August 5, 1994.*
	Peter Gartlan, Deputy Public Defender, Salem, filed the
petition for review.  With him on the petition was Sally L.
Avera, Public Defender.
	No response contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs, and De Muniz, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v.
Fleetwood, 331 Or 511, 16 P3d 503 (2000).
	*Appeal from Josephine County Circuit Court, Gerald C. Neufeld, Judge. 128 Or App 310, 875 P2d 545 (1994).
	**Kulongoski, J., did not participate in the consideration
or decision of this case.